Citation Nr: 0201553	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-06 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for the 
residuals of left anterior cruciate ligament (ACL) repair 
with degenerative changes, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought.  The 
veteran initiated and completed an appeal from that 
determination.  The veteran served on active duty from 
February 1989 to February 1992.

During the February 2000 RO hearing, the veteran testified 
that he was unable to work due to his service-connected left 
knee disability.  However, during a July 2001 VA examination, 
the veteran reported that he was in the process of starting a 
business.  As it is not clear whether the veteran is 
currently seeking consideration of a claim of entitlement to 
a total rating based upon individual unemployability due to a 
service-connected disability (TDIU), this matter is referred 
to the RO for appropriate action.  Further, in several 
medical reports, the veteran has asserted that he has a right 
knee disability that is causally related to his service-
connected left knee disability.  This matter is also referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, swelling, locking, and some 
instability and objective evidence of tenderness, 
crepitation, limitation of motion, and slight laxity.  

3.  X-ray and MRI evidence demonstrates left knee 
degenerative joint disease. 



CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation in 
excess of 20 percent for the residuals of left ACL repair, 
other than arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1-4.14, 4.41-4.42, 4.71a, Diagnostic Code 5257 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

2.  The criteria for a separate 10 percent disability 
evaluation for arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in generally 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are likewise 
satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating.  In the December 1999 statement of 
the case, and in the June 2000 and August 2001 supplemental 
statements of the case, the RO informed the veteran of the 
type of evidence that would be needed to substantiate his 
claim.  The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained.  The RO 
has afforded the veteran comprehensive VA examinations, and 
has obtained all noted records of medical treatment for the 
disorder at issue.  The veteran was also afforded the 
opportunity to testify before a Hearing Officer at the RO in 
February 2000.  The Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain the evidence necessary to substantiate 
the veteran's claim.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).   

In an August 1993 rating decision, the veteran was granted 
service connection and a 20 percent disability evaluation for 
the residuals of left ACL repair with degenerative changes, 
under Diagnostic Codes (DC) 5257-5010, effective February 
1992.  In October 1998, the veteran submitted a claim for an 
increased rating in excess of 20 percent for his left knee 
disability, which was denied in a February 1999 rating 
decision.  At that time, the RO indicated that the veteran 
did not meet the criteria for 30 percent rating as there was 
no evidence of severe subluxation or severe lateral 
instability of the knee.  At present, the veteran's claim is 
before the Board for appellate review. 

The veteran was first examined by VA in December 1992.  At 
that time, it was noted that the veteran was involved in a 
motorcycle accident prior to service in 1988 in which he may 
have hurt his left knee.  Reportedly, in 1990 during service, 
his left knee "went out and snapped."  This incident 
apparently eventually resulted in arthroscopy and ACL repair.  
Following examination in December 1992, the examiner 
diagnosed degenerative joint disease of the left knee, status 
post ACL repair.  

The veteran was again examined by the VA in March 1995.  At 
that time, he did not have left knee warmth, swelling, 
tenderness to palpation, or medial/lateral instability.  His 
left knee range of motion included extension to 5 degrees and 
flexion to 119 degrees.  There was no medial or lateral 
instability, and anterior drawer sign was negative.  The 
diagnosis at that time was status post ACL repair of the left 
knee with degenerative changes of the knee, and increase in 
joint space loose bodies.

Medical records from the Columbia VA Medical Center (VAMC) 
dated from August 1997 to November 1998 reveal the veteran 
was seen by Physical Therapy in August 1997 with complaints 
of left knee pain.  He indicated that he had had no trouble 
with the knee since the 1990 ACL repair until about two 
months earlier.  He reported he had been exercising 
vigorously to lose weight, worked out with weights and ran.  
Upon examination, the veteran's pain was deemed to be 
secondary to over-exercise and muscle imbalance.  In August 
1998, he was again seen for left knee pain, and at this time 
he reported he had been favoring the left knee and that his 
right knee had started to hurt because of this.  His left 
knee appeared slightly swollen.  He also reported a pinch in 
the back of the knee as he attempted to straighten out his 
leg.

Medical records from St. Mary's Health Care West dated from 
1996 to 1998 include September 1998 notations that the 
veteran had slipped in water twisting his left knee.  The 
diagnosis was sprained knee.  He was treated with ice packs 
for 24 hours.  

In November 1998, the veteran underwent a VA examination.  At 
that time, he complained of increased left knee stiffness, 
some locking, difficulty climbing stairs, and increased pain 
with ambulation over the previous year.  The veteran reported 
that he continued to wear a brace intermittently, but denied 
any instability and episodes of dislocation.  As well, he 
reported that he switched his employment at the Department of 
Corrections from officer to supervisor in order to decrease 
the amount of standing, walking and stair climbing.  Upon 
physical examination, the veteran had surgical scars on the 
left anterior and inferior lateral portion of his knee from 
his previous ACL repair.  He did not have left knee swelling, 
redness or warmth, but had tenderness to palpation in the 
inferior medial aspect of his patella, and was positive for 
crepitation with range of motion.  He also had slight laxity 
of the left lateral ligament, but no medial laxity was noted.  
As well, the drawer sign was negative. Left knee range of 
motion included extension to 5 degrees and flexion to 100 
degrees.  Upon x-ray examination, it was determined that he 
had degenerative joint disease of all articular surfaces and 
loose bodies, and the diagnosis was history of left ACL 
repair with increased pain and stiffness.

Records from the University of Missouri Hospital and Clinics, 
and Keith Kenter, M.D., dated from 1998 to 1999, include 
November 1998 notations further confirming that the veteran 
twisted his knee after slipping in water while at work in 
September 1998.  He reported that he heard a pop and had very 
little swelling, but as he continued to have knee pain, he 
was given a knee immobilizer and was out of work for two 
weeks.  Examination revealed tenderness diffusely on the 
anterior aspect of the medial and lateral joint lines as well 
as about his patella and fat pad.  Range of motion was from 0 
to 120 degrees with pain and the end of flexion.  There was 
patellar crepitation as well as patellar grind.  Lachman, and 
anterior and posterior drawer testing was negative.  There 
was no varus or valgus instability and no rotary instability.  
December 1998 examination showed similar findings.  
Subsequently, in January 1999, upon Magnetic Resonance 
Imaging (MRI) examination, he was diagnosed with status post 
ACL repair with virtually all the ligaments having been re-
torn, tears of the whole of the lateral meniscus and of the 
retained posterior horn of the medial meniscus, and severe 
degenerative arthritis particularly with respect to the 
veteran's age and primarily involving the medial compartment.  
In the associated orthopaedic surgery clinic report, the 
examiner noted that he did not think that surgical 
intervention would help the veteran and he felt that it was 
safe for the veteran to participate in activities that he 
wanted to and was encouraged to work in an unlimited fashion.  
In March 1999, he was found to have reached maximum medical 
improvement and he was released to work in an unlimited 
fashion.  

In February 2000, the veteran testified before a Hearing 
Officer at the RO that he had severe left knee pain, and that 
he had to ice his knee about 9 to 10 times per month due to 
swelling.  He also testified that he was unstable when 
climbing stairs, that he fell sometimes, and that he had 
popping and grinding of the knee when he walked.  He further 
testified that his knee affected him to the extent that he 
was unable to work, and that the last time he worked was in 
December 1999 as a Sergeant for the Jeff City Correctional 
Center.  He was now going through college to be a teacher.  
Additionally, the veteran testified that he was receiving 
Cortisone shots and that the next step for him was a total 
knee replacement.  He reported that he overcompensated for 
his left knee, which was causing his right knee to hurt.

In a July 2001 VA examination, the veteran reported he once 
again injured his left knee during 2000 when it gave out.  He 
began putting all his weight on his right knee to favor the 
left knee, which led to surgery repair in August 2000.  He 
was described as an entrepreneur and had gone into business 
with his brother having bought a used car lot.  With respect 
to subjective complaints, the veteran reported that he wore a 
knee sleeve on the left knee on occasion, but did not use 
crutches or canes.  He rated his discomfort at 2/10, 
increasing to 8/10 with extended ambulation or sitting.  Upon 
examination, there was a non-tender and non-fixed surgical 
scar over the left knee.  His left knee joint did not have 
redness, warmth or effusion, but was positive for crepitus 
with range of motion of both knees.  His left knee range of 
motion was extension to 5 degrees and flexion to 90 degrees.  
There was a negative drawer sign, and positive lateral laxity 
of the left knee, but no medial laxity.  The diagnoses were 
left ACL repair, and degenerative joint disease of the left 
knee.    

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for an orthopedic disorder 
should reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (2001).  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45 (2001).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2001).

As noted above, the veteran's service-connected left knee 
disability is rated under DCs 5257-5010.  38 C.F.R. § 4.71a, 
DCs 5010, 5257 (2001).  In the assignment of diagnostic code 
numbers, hyphenated diagnostic codes may be used.  Injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2001).  

DC 5257 provides the following evaluations for knee 
disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, DC 5257 (2001).  Since DC 5257 is not 
predicated on loss of range of motion, §§ 4.40 and 4.45 with 
respect to pain do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Traumatic arthritis established by x-ray findings will be 
rated on the basis of degenerative arthritis which in turn is 
rated as limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned.  With x- rays evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71a, DCs 
5003, 5010 (2001).

Under DC 5260, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg 
flexion to 60 degrees.  A 10 percent disability evaluation is 
awarded where there is limitation of leg flexion to 45 
degrees.  A 20 percent disability evaluation is in order with 
limitation of leg flexion to 30 degrees.  And, a 30 percent 
disability evaluation is appropriate with limitation of leg 
flexion to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 
(2001).

Under DC 5261, a noncompensable (zero percent) disability 
evaluation is assigned where there is limitation of leg 
extension to 5 degrees.  A 10 percent disability evaluation 
requires limitation of leg extension to 10 degrees.  A 20 
percent disability evaluation is appropriate with limitation 
of leg extension to 15 degrees.  A 30 percent disability 
evaluation is in order where there is limitation of leg 
extension to 20 degrees.  A 40 percent disability evaluation 
is assigned where there is limitation of leg extension to 30 
degrees.  And, a 50 percent evaluation is assigned where 
there is limitation of leg extension to 45 degrees.  See 
38 C.F.R. § 4.71a, DC 5261 (2001).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  When the knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  The General 
Counsel in VAOPGCPREC 9-98 held that a separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed Cir 1997).  Where additional 
disability is shown, a veteran rated under DC 5257 can also 
be compensated under 5003 and vice versa.

Upon a review of the evidence, the Board notes that during 
the pendency of this appeal, the veteran has complained of 
severe left knee pain, increased swelling about 9 to 10 per 
month, increased stiffness, some locking, difficulty climbing 
stairs due to instability, and increased knee pain, popping 
and grinding with ambulation.  The veteran further reports he 
continues to wear a knee brace intermittently.  The objective 
evidence of record documents tenderness to palpation in the 
inferior medial aspect of his patella, crepitation with range 
of motion, and laxity of the left lateral ligament.  The 
veteran's range of motion of the knee has, at worst, been 
reported to be from 5 to 90 degrees.  Furthermore, x-rays and 
MRI testing revealed severe degenerative arthritis of the 
left knee. 

In considering whether the veteran's left knee disability 
warrants an evaluation in excess of 20 percent under the 
provisions of DC 5257, the Board notes that several of the 
medical reports describe the veteran's knee as stable.  
However, on at least two of the VA examinations, the 
examiners have found laxity of the left lateral ligament that 
one examiner described as slight.  As such, a rating under DC 
5257 is appropriate although the Board does not find that 
such impairment is manifest to a severe degree.  Drawer 
testing has repeatedly been negative.  There is no medial 
laxity associated with the left knee.  There has been no 
evidence of valgus or varus instability.  In some of the 
private medical reports of record, the veteran denied 
experiencing instability of the left knee.  In sum, the Board 
finds the preponderance of the evidence does not support the 
award of an increased disability evaluation in excess of 20 
percent under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 
(2001).  

The Board has also considered whether the veteran's left knee 
disability should be rating under another diagnostic code 
that could result in a rating higher than 20 percent.  During 
the course of this appeal, the veteran's left knee range of 
motion has, at worst, been reported to be from 5 to 90 
degrees.  However, DC 5260 contemplates a 30 percent 
disability evaluation, which is the maximum allowed under 
this rating, where there is limitation of knee flexion to 15 
degrees.  As such, an increased disability evaluation in 
excess of 20 percent can not be assigned under DC 5260.  See 
38 C.F.R. § 4.71a, DC 5260 (2001).  Further, although DC 5261 
allows for the assignment of an increased evaluation in 
excess of 20 percent, the evidence does not show that the 
veteran has limitation of left knee extension to 20 degrees.  
As such, the preponderance of the evidence is against the 
assignment of an increased disability evaluation in excess of 
20 percent for the veteran's left knee disability under DC 
5261.  See 38 C.F.R. § 4.71a, DC 5261 (2001).  In addition, 
the Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  However, while the Board does not 
doubt the presence of pain in the veteran's left knee, 
including pain on motion, the Board finds the objective 
evidence of record does not show that, on the occasions where 
the veteran has presented to medical examiners with 
complaints of significant pain, the limitation of motion 
approaches that required by either DC 5160 or DC 5261 for a 
higher evaluation.

The Board has considered the provisions of DC 5256 which 
contemplates ankylosis of the knee.  However, as the 
veteran's left knee disability is not characterized by 
ankylosis, a rating in excess of 30 percent is not warranted 
under DC 5256.  See 38 C.F.R. § 4.71a, DC 5256 (2001); Butts 
v. Brown, 5 Vet. App. 532 (1993).

Finally, the Board has considered whether the veteran's left 
knee disorder should be assigned a rating for arthritis 
separate from the 20 percent rating assigned for moderate 
recurrent subluxation or lateral instability.  Based on a 
review of the record, the Board finds that a separate 10 
percent rating for the veteran's left knee arthritis under 
Diagnostic Code 5010 is appropriate in this case.  In this 
regard, the medical records contain x-ray and MRI evidence 
showing the veteran's left knee has severe degenerative 
arthritis.  There is also credible evidence of limited and/or 
sometimes painful motion of the left knee.  As such, the 
Board finds that the preponderance of the evidence supports 
the award of a separate 10 percent rating for the veteran's 
left knee disability under DC 5010, taking into account the 
previously discussed VA General Counsel opinions.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the left knee disability alone has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although the veteran asserted during the February 
2000 RO hearing that his right knee disability has caused him 
to cease his employment with the Jeff City Correctional 
Center, during the July 2001 VA examination the veteran 
reported he was going into business with his brother.  To the 
extent that the veteran may experience functional impairment 
due to the service-connected disability addressed here, the 
Board finds that such impairment is contemplated in the 
currently assigned ratings.  In essence, the Board finds no 
evidence of an exceptional or unusual disability picture in 
this case which renders impracticable the application of the 
regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for the residuals of 
left ACL repair, other than arthritis, is denied.

A separate 10 percent disability evaluation for left knee 
arthritis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

